EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-17, 19, 21 and 22 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1-17, 19, 21 and 22, being directed to a species (Figs. 1 and 2) non-elected without traverse.  Accordingly, claims 1-17, 19, 21 and 22 been cancelled.  Claims 1 and 3-13 (reading on non-elected species having four reflectors, Fig. 1 and/or Fig. 2) have been previously cancelled via Examiner’s Amendment, however, since Applicant has continued to list the claims with the status identifier of “withdrawn,” the Examiner is ensuring they are cancelled in this notice of Allowance.  Claims 2, 14-17, 19, 21 and 22 include the limitation(s) of “a cross-product ratio of the measured signals” (amended instant independent claims 14 and 19) which is tied to the non-elected species Fig. 1 and/or Fig. 2) including four reflectors and directly associated four measured amplitudes (see instant specification paragraphs 0041 and 0042), and instant new dependent claims 21 and 22 also read on the non-elected species Fig. 1 and/or Fig. 2) having four reflectors and are also dependent from cancelled independent claim 14.

Allowable Subject Matter
Claims 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 18 and 20 are the inclusion of the limitations regarding an acoustic receiver being configured to rotate about an axis of an assembly, having first, second and third acoustically reflective surfaces being azimuthally distributed about the axis, such that the first, second and third reflections each return to the acoustic receiver from a different azimuth with respect to the axis, in combination with all the other recited elements regarding aspects of the first, second and third surfaces and their differing impedances, in a system/method for determining an acoustic parameter of a downhole fluid using an acoustic assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861